Order entered July 21, 2015




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-15-00019-CV

                IN THE INTEREST OF A.E.R. AND E.N.R., CHILDREN
                    On Appeal from the 429th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 429-51128-2012

                                          ORDER
              Before Chief Justice Wright, Justice Bridges and Justice Stoddart

      Before the Court is appellant’s July 21, 2015 Motion to Suspend (Partially) Trial Court’ s

Order Pending Appeal. We DENY the motion.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE